
	
		II
		112th CONGRESS
		1st Session
		S. 1709
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To temporarily reduce interest rates for certain small
		  business disaster loans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Disaster Assistance
			 Act of 2011.
		2.Reduction of
			 interest rates
			(a)AmendmentSection 7(d) of the Small Business Act (15
			 U.S.C. 636(d)) is amended—
				(1)in paragraph (4),
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (8) and notwithstanding;
				(2)in paragraph (5),
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (8) and notwithstanding; and
				(3)by adding at the
			 end the following:
					
						(8)Property damage to
				businessesThe interest rate on the Federal share of any loan
				under subsection (b)(1) made to a business concern on or after August 26, 2011,
				shall be—
							(A)1 percent per year, in the case of a
				business concern unable to obtain credit elsewhere; and
							(B)3 percent per year, in the case of a
				business concern able to obtain credit
				elsewhere.
							.
				(b)Prospective
			 repealEffective September 30, 2014, section 7(d) of the Small
			 Business Act (15 U.S.C. 636(d)), as amended by subsection (a) is
			 amended—
				(1)in paragraph (4),
			 by striking Except as provided in paragraph (8) and
			 notwithstanding and inserting Notwithstanding;
				(2)in paragraph (5),
			 by striking Except as provided in paragraph (8) and
			 notwithstanding and inserting Notwithstanding;
			 and
				(3)by striking
			 paragraph (8).
				
